Title: Enclosure: Thomas Pinckney to Secretary of State, 21 July 1795
From: Pinckney, Thomas
To: Randolph, Edmund J.


            
              My dear Sir,
              Madrid 21st July 1795
            
            I arrived at this Metropolis on the 28th of the last month but finding that the Court were still at Aranjuez I proceeded to that place: their residence there however was so short after my arrival, that I could do no more than obtain an introduction to the Duke de la Alcudia. I returned to Madrid on the 2d of July where the Court remained only ten days; of course every thing was in a kind of hurry and confusion unfavourable to business.

I however passed through all my ceremonials & have had two conferences with the minister, the result of which is that [number code]. The Duke de la Alcudia received me with politeness, but at the same time informed me that he could come to no conclusion on the principal points of my mission until he should have received an answer to the propositions which he directed the spanish Chargé des affaires to make to our Government in America in the months of July and August last. I told him in reply that Mr Jaudenes did not conceive himself authorized to make any direct proposition to the President so late as the month of March last, notwithstanding he had received the instructions to which the Duke alluded and therefore that it was in vain to wait for an answer to propositions which without farther instructions could not be brought forward in a mode through which any answer could be given to them.
            He seemed to doubt the possibility of M. Jaudenes not having made the proposals he had directed and said he expected an answer thereto daily and would immediately apprize me thereof. I then told him that I had undoubted proof of the matter being as I had stated, having in my possession a letter from M. Jaudenes to you ascertaining the fact, with a copy of which at his request I promised to furnish him. I accordingly inclosed it to him in a note the copy of which is herewith— The Court leaving Madrid for San Ildefonso within a few days I have received no answer thereto—I cannot help here lamenting that when you inclosed to Mr Short Mr Jaudenes’s letter containing these proposals (however informally expressed) you had not stated the sense of our Government thereon, & that consequently I must either acquiesce in a farther delay or take upon myself to determine what will be the resolution of our Government upon a question of great importance. It is true that I can deduce by inference from the instructions heretofore given and from reasoning upon our situation and circumstances that the United States will not [number code] and will not consent to purchase what is their right. But upon a proposition so new it would have been desireable that I could have stated to the spanish Government that I was directly instructed on this head in case any such proposal should be made here. I conceive however that it is of such importance that our controversy with this Government should be determined during the present war (which I think will not be

continued another campaign) and it is also so essential to our internal harmony that the President should be made acquainted with the real intentions of this Court during the next session of Congress, that I mean to urge the decision as strongly as propriety & attention to my instructions on the subject will admit. Mr Short has already informed you of the line which this Court has determined to pursue to us respecting navigation during the present war and of the reasons which prevent them from entering into written stipulations on the subject. This line of conduct while observed, is as favourable to us as we could expect, but as no general orders can be published on the occasion individual cases will occasionally occur in which it will be necessary to apply to this administration for a compliance with their verbal agreement; and to these the duke promises to pay immediate attention: this took place in a joint conference which Mr Short and I had with him, when we thought it prudent to state to him what his engagements were on that subject, to which statement he readily acquiesced (namely that the [number code]). In addition to the propositions said to have been directed to be made to our Government as above stated I find in conversation with the Duke that another object is started which I presume may be brought forward, still farther to retard the negociation: in our first conversation he said that our negociation seemed so connected with [number code] that it would be best to let them proceed together, when I observed that I could not discover the connection he did not then explain himself to my comprehension, but in a joint conference with Mr Short and myself, he expressed a wish [number code]. He received the answer from Mr Short which he had previously given him with great propriety on former occasions of a nature somewhat similar: which is in substance that a generous and friendly conduct would ensure to both parties all the benefits [number code] and that the first object was to establish our rights on just principles, when objects of mutual convenience and accomodation might with propriety be resorted to. Mr Monroe has informed you of the [number code]. I had no conversation with them on the subject as I conceived the business placed on as good a footing as I could desire and since I have been here I conclude that the [number code] the duke having informed me that he had certain information that our [number code].
            
            The repairs which so long a journey had rendered necessary for my carriage have detained me here a few days beyond the departure of the Court tomorrow however I set out to join them and will inform you of the result of my next conference by the earliest opportunity.
            I have received all possible assistance and information from Mr Short since I have been here. He has placed in my hands all the papers of which he was possessed relative to the objects of my mission. I am personally obliged to him for the readiness and friendly good will with which he has rendered me this service, and the United States are I conceive much indebted to him for the assiduity and ability with which he has conducted his negociations at this Court. I do not conceive that it can be necessary for me to remain here until an answer can be obtained to this letter as it must be decided long before that time whether [number code]. In either case it will be necessary that you should have a decided answer during the ensuing session of Congress. After that answer is obtained my present idea is that my presence here will be unnecessary; at all events however I will observe the directions contained in the cyphered part of your letter of 28 Nov. 1794. I would however submit to you the propriety of an explicit instruction to whoever may be here on the subject of [number code] if it should not have been done previous to your receipt hereof, as from the circumstances which have already occurred, I do not expect that it will be brought before our Government soon in an official manner, and if the instructions should arrive too late to be of service, they can do no harm. I have the honor to be, Dear Sir, With great respect Your obedient & faithful servant
            
              Thomas Pinckney
            
          